DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wal (US 2004/0253400).
With respect to claims 1, 2, 5-8, and 14, Wal discloses containers comprising a thermoplastic aromatic polycarbonate (abstract).  Example 4 comprises polycarbonate, 0.3 wt % (3000 ppmw) UV benzotriazole absorber that is Tinuvin 326 and reads on claimed Chemical Formula 1, 0.001 wt % (10 ppmw) carbon black, and 0.02 wt % yellow dye which is a substituted pyrazolone (paragraph 0097 and Table 1).  
In Figure 3, % transmittance for Example 4 from 380-420 nm is 0 % which does not overlap with claimed range of 1.0-6.5 % average transmittance, however, Wal discloses that the side walls of the crate do not transmit more than 10%, preferably not more than 5%, of incident radiation with a wavelength of 200-460 nm and that the amount of transmittance is controlled by the amount of suitable UV absorbers (paragraph 0087).  Wal also discloses that by adjusting wall thickness and the combination of dyes and UV absorbers, the transmittance at 200-460 nm is controlled (paragraph0087).  Therefore, the average transmittance can be readily controlled to within a suitable range that overlaps with the claimed range and still be within the scope of Wal’s invention.
Given that Wal discloses a range of permitted transmittance that overlap with claimed average transmittance and further given that such properties are controlled by the amount of UV absorber, it would have been obvious to one of ordinary skill in the art to obtain a polycarbonate resin composition having an average transmittance like claimed.

With respect to claims 10 and 11, Wal discloses that preferred polycarbonates are pprepared from diphenyl-di(4-hydroxyphenyl) methane which reads on claimed bis(4-hydroxyphenyl)diphenylmethane (paragraphs 0026 and 0028).
With respect to claim 12, Wal discloses that the polycarbonate has weight average molecular weight of 10,000-200,000 (paragraph 0043).
With respect to claim 13, Wal discloses adding other additives include antioxidant and flame retardants (paragraph 0078).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wal (US 2004/0253400) in view of Heo (KR 2017-036252, machine translation).
The discussion with respect to Wal in paragraph 2 above is incorporated here by reference.
Wal also discloses that by adjusting wall thickness and the combination of dyes and UV absorbers, the transmittance at 200-460 nm is controlled (paragraph0087), however, the exemplified amount of yellow dye is 200 ppmw and Wal fails to explicitly disclose lower amounts of yellow dye.
Heo discloses a thermoplastic resin composition having transmittance of 5% or less in wavelengths of 300-700 nm comprising polycarbonate and 0.0001-5 wt % pigment (abstract).  Exemplified pigment includes black pigment and yellow pigment (page 5, past paragraph).  Heo discloses that in order to effectively shield visible light, the amount of pigment is at least 0.0001 wt % (i.e., 1 ppmw) (page 5, 3rd and 4th paragraphs).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn